993 F.2d 229w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond C. SCHALLOM, III, Defendant-Appellant.
No. 92-5157.
United States Court of Appeals,Fourth Circuit.
Argued:  March 4, 1993Decided:  April 30, 1993
NOTE: THE COURT HAS WITHDRAWN THIS OPINION